t c memo united_states tax_court daniel f layman ii petitioner v commissioner of internal revenue respondent docket nos filed date james benham for petitioner pamelya p herndon and andrew j horning for respondent memorandum findings_of_fact and opinion hamblen judge respondent determined deficiencies and additions to tax with regard to petitioner's and federal_income_tax liabilities as follows -- - additions to tax under internal_revenue_code sections year deficiency a a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by both parties ’ the issue for decision is whether respondent can use sec_66 to disregard the application of arizona's community_property_laws in calculating petitioner's and income_tax_liability petitioner did not file an income_tax return for taxable years or respondent mailed statutory notices of deficiency to petitioner at his last_known_address for the taxable years and on date respondent determined petitioner's income_tax_liability based on a single filing_status with one personal_exemption without ‘petitioner has conceded the following assignments of error first that his filing_status for the taxable years and shall be married_filing_separately second that he received taxable unemployment_compensation in the amount of sbig_number in third that he is liable for additions to the tax under sec_6651l a and a for the taxable years and in amounts which will be determined based on the outcome of these cases respondent has conceded that petitioner shall be allowed to claim two exemptions in taxable_year one for himself and one for his son daniel f layman iii - - making any adjustment to petitioner's unreported income for arizona's community_property law the notices of deficiency fail to mention community_property law sec_66 or facts which would allow respondent to invoke sec_66 petitioner lodged income_tax returns with respondent for the taxable years and on date as joint returns claiming six exemptions for and and four exemptions for findings_of_fact this case was submitted without a trial pursuant to rule the stipulation of facts and accompanying exhibits are incorporated herein by this reference daniel f layman ii petitioner resided in phoenix arizona on the date the petitions in these cases were filed petitioner was married to margaret a layman peggy layman at all times from date through date inclusive petitioner and peggy layman were calendar_year taxpayers there were four children born of the marriage between petitioner and peggy layman during the calendar years and petitioner and peggy layman lived separate and apart petitioner and peggy layman did not enter into a written_agreement of separation at q4e- any time prior to date petitioner and peggy layman were divorced in taxable_year during the calendar years and petitioner was a resident of phoenix arizona arizona is a community_property_state peggy layman was never a resident of arizona in the calendar years or peggy layman was a resident of bailey colorado during calendar_year and from january through date from date through date peggy layman was a resident of grafton west virginia colorado and west virginia are not community_property states during the calendar_year petitioner received taxable wages in the amount of dollar_figure from gte health systems inc petitioner also received taxable wages in the amount of dollar_figure from mark f johnson inc during during the calendar_year petitioner received taxable wages in the amount of dollar_figure from gte health systems inc during the calendar_year petitioner received taxable wages in the amount of dollar_figure from gte health systems inc and taxable unemployment_compensation in the amount of dollar_figure petitioner did not inform peggy layman we note that both petitioner and peggy layman filed for divorce in and that the record contains two separate dissolutions of marriage on date the marriage was dissolved in civil_action number dr in the superior court of the state of arizona in and for the county of maricopa on date the marriage was dissolved in civil_action number 94-d-56 in the circuit_court of taylor county west virginia - - of the total amount of income he received during calendar years and peggy layman earned wages of dollar_figure in dollar_figure in and dollar_figure in during calendar_year petitioner made separate wire transfers to peggy layman totaling dollar_figure as follows date amount dollar_figure big_number big_number big_number big_number total dollar_figure the dollar_figure was deposited into checking account no held at the mountain valley national bank in conifer colorado in addition petitioner sent two checks to peggy layman in date one for dollar_figure and one for dollar_figure written on petitioner's checking account held at first interstate bank in phoenix swe note that the parties stipulated that the total wire transfers for is dollar_figure this difference is immaterial to the outcome of the cases - - arizona these wire transfers and checks were for peggy layman's support and the support of their three youngest children during the calendar_year petitioner made separate wire transfers to peggy layman totaling dollar_figure as follows date amount dollar_figure total dollar_figure part of the dollar_figure was deposited into checking account no held at the mountain valley national bank in conifer colorado and part was deposited into checking account no held at the community bank trust in grafton west virginia these funds were for peggy layman's support and the support of their three youngest children in addition petitioner sent two checks to peggy layman during the calendar_year one for dollar_figure for his son's graduation and one for dollar_figure for the support of his wife and their two youngest children both of these checks were written on petitioner's checking account held at first interstate bank in phoenix arizona during the calendar_year petitioner made seven wire transfers to peggy layman totaling dollar_figure as follows date amount dollar_figure total dollar_figure the dollar_figure was deposited into checking account no held at the community bank trust in grafton west virginia these funds were for peggy layman's support and the support of their two youngest children petitioner and peggy layman had signature_authority on checking account no held at the mountain valley national bank in conifer colorado petitioner did not write any checks - - on account no held at mountain valley national bank in conifer colorado in the taxable years and opinion married persons who reside in a community_property_state are generally each required to report one-half of their community_income for federal_income_tax purposes see 403_us_190 drummer v commissioner tcmemo_1994_214 affd without published opinion 68_f3d_472 5th cir petitioner contends that under arizona law his and income is community_income and that he is required to report and be taxed on only one-half of that community_income for federal tax purposes on brief respondent relies solely on the provisions of sec_66 to deny petitioner the income-splitting benefits of arizona's community_property law sec_66 provides the secretary may disallow the benefits of any community_property law to any taxpayer with respect to any income if such taxpayer acted as if solely entitled to such income and failed to notify the taxpayer's spouse before the due_date including extensions for filing the return for the taxable_year in which the income was derived of the nature and amount of such income i nature of petitioner's income the law of the state where the acquiring spouse is domiciled at the time applies to determine whether the property is community_property or not see restatement second conflict of laws sec comment c as cited in the arizona case of - in re martin p 2d ariz ct app petitioner resided in phoenix arizona throughout the years and arizona is a community_property_state peggy layman resided in colorado until date and resided in west virginia thereafter colorado and west virginia are not community_property states in arizona all property acquired by either husband or wife during the marriage except that which is acquired by gift devise or descent is community_property of the husband and the wife see ariz rev stat sec west supp guerrero v guerrero p 2d ariz ct app the marital community continues to exist in arizona until the spouses receive a divorce or a decree of legal_separation see jurek v jurek p 2d ariz lynch v lynch p 2d ariz ct app moreover the marital community continues to exist even when the spouses are living separate and apart see id petitioner and his wife lived separate and apart during the calendar years and during the 3-year period from through there was no written_agreement of separation between petitioner and his wife petitioner and his wife were not divorced until the taxable_year generally under the community_property_laws of the state of arizona the income petitioner received in and -- - is considered community_property see 282_us_118 82_tc_70 under the law of arizona the physical separation of petitioner and peggy layman did not alter the community character of petitioner's post-separation earnings in and consequently since petitioner and peggy layman were not legally_separated the community_property_laws of arizona apply to petitioner's earnings for the taxable years and ti application of sec_66 sec_66 authorizes the commissioner to disallow the benefits of any community_property law to a taxpayer with respect to any income if the taxpayer acted as if solely entitled to such income and the taxpayer failed to notify the taxpayer's spouse of the nature and amount of such income before the due_date for filing the return see mischel v commissioner tcmemo_1997_350 schramm v commissioner tcmemo_1991_523 affd without published opinion 988_f2d_121 9th cir where a notice_of_deficiency fails to describe the basis on which the commissioner relies to support a deficiency determination and that basis requires the presentation of evidence that is different from that which would be necessary to resolve the determinations that were described in the notice_of_deficiency the commissioner will bear the burden_of_proof regarding the new basis 112_tc_183 here the relevant issues raised by respondent's notices of deficiency for petitioner's failing to file include petitioner's unreported income the filing_status of petitioner the number of exemptions petitioner is allowed and the related additions to tax the notices of deficiency fail to mention community_property law sec_66 or facts which would allow respondent to invoke sec_66 since the notices of deficiency do not describe sec_66 as respondent's basis for disallowing the benefits of community_property law to petitioner and different evidence will be necessary to resolve the sec_66 issue respondent must bear the burden_of_proof regarding application of sec_66 see shea v commissioner supra respondent contends that the following facts demonstrate that petitioner acted as if he were solely entitled to the income first respondent posits that petitioner had complete control and dominion over his income for the taxable years and second respondent alleges that the fluctuation in the amounts petitioner sent to his former spouse for her support and the support of their children in and is further indication that petitioner acted as though he were solely entitled to the income third respondent alleges that there is no evidence to show that petitioner was under a court order to pay any part of his earnings to his former wife for her support or for the support of their children the facts on which respondent relies either taken alone or taken together do not justify the conclusion that petitioner acted as if he were solely entitled to the income respondent first and foremost asserts that an examination of the entire record in this case demonstrates that petitioner had complete control and dominion over his income for the taxable years and respondent alleges that the following facts illustrate petitioner's control and dominion over the income during and the first months of petitioner maintained signature_authority over the bank account in conifer colorado where petitioner deposited money for his children's support and the support of his wife therefore even though petitioner deposited funds in an account for peggy layman to use for her support and the support of her children petitioner still maintained the ability to remove every dollar that he deposited in the account if he chose to petitioner could have deposited the funds one day and reclaimed them the next day respondent's allegations miss the mark even though petitioner's name was left on the bank account at mountain valley national bank in conifer colorado used exclusively by his wife during and there is not one check or withdrawal made - by petitioner during any of the years in this case respondent has not cited any instance in which petitioner actually exercised control_over the funds he transferred rather during and peggy layman exercised sole dominion and control_over the funds transferred to the joint account in conifer colorado furthermore when peggy layman moved to west virginia in she opened her bank account without petitioner having any interest in the account moreover the record is replete with evidence that petitioner did not act as if he were solely entitled to the income in and during and petitioner provided substantial income for the benefit of the marital community petitioner transferred substantial funds to his wife for her support and the support of their three youngest children in and in during calendar_year petitioner received taxable wages in the amount of dollar_figure during calendar_year petitioner made separate wire transfers to peggy layman totaling dollar_figure in addition petitioner sent two checks to peggy layman during calendar_year totaling dollar_figure during calendar_year petitioner received taxable wages in the amount of dollar_figure during calendar_year petitioner made separate wire transfers to peggy layman totaling dollar_figure in addition petitioner sent two checks to peggy layman during calendar_year one for dollar_figure for his - son's graduation and one for dollar_figure for the support of his wife and their two youngest children during calendar_year petitioner received taxable wages in the amount of dollar_figure and taxable unemployment_compensation in the amount of dollar_figure during calendar_year petitioner made seven wire transfers to peggy layman totaling dollar_figure for the support of his wife and their two youngest children consequently petitioner provided a substantial portion of the net_income for the benefit of peggy layman and their dependent_children during and respondent also alleges that the fluctuation in the amounts petitioner sent to his former spouse for her support and the support of their children in and is further indication that petitioner acted as though he were solely entitled to the income respondent places too much emphasis on the fact that petitioner determined the amount of money if any that he would send to peggy layman for her support and the support of their children petitioner consistently sent funds to his wife throughout and petitioner sent peggy layman wire transfers in throughout months wire transfers in throughout all months and wire transfers in during the first months of during petitioner sent peggy layman dollar_figure in january dollar_figure in february and dollar_figure in april from august through - - december petitioner sent peggy layman approximately dollar_figure to dollar_figure a month for her support and the support of their dependent_children it is likely that petitioner sent larger amounts of support during the first few months of because he and peggy layman were newly separated and she needed time to establish herself and obtain work as she only earned dollar_figure in wages during during petitioner sent approximately dollar_figure per month from january through august and then dollar_figure per month from september through december during petitioner sent his wife dollar_figure to dollar_figure per month from january through march it is likely that petitioner became unemployed around this time as he only earned dollar_figure in and collected dollar_figure in unemployment_compensation furthermore peggy layman earned dollar_figure in as compared to dollar_figure in and dollar_figure in consequently the fluctuations over the 3-year period may be accounted for and do not diminish the fact that petitioner provided substantial support for his wife and dependent_children during this 3-year period moreover since petitioner sent consistent substantial funds to his wife for her support and for their children's support the fluctuation of these funds does not demonstrate that petitioner acted as if solely entitled to his income respondent further alleges that there is no evidence to show that petitioner was under a court order to pay any part of his -- - earnings to his former wife for her support or for the support of their children respondent is certainly correct that petitioner was not under a court order to pay child_support and alimony during the 3-year period however this fact does not establish that petitioner acted as if he were solely entitled to his income respondent recognizes that it is fortunate petitioner chose to send support payments to his former spouse even though he was not under a legal_obligation to do so by choosing to send substantial funds to his wife for her support and the support of their dependent_children petitioner did not act as though he were solely entitled to the income during and tilt conclusion since we have determined that petitioner did not act as if he were solely entitled to the income we hold that respondent cannot use sec_66 to disregard the application of arizona's community_property_laws in calculating petitioner's and income_tax_liability to reflect the foregoing decisions will be entered under rule
